DRAFT v.5, 11/21/17

Pacific Northwest National Scenic Trail Comprehensive Plan Outline

Introduction

Welcome from the Chief
Executive Summary
Glossary

I. Introduction
Background
Historic Overview and Significance of the Trail
The Big Idea
Historical Development
Pacific Northwest Trail Feasibility Study
Congressional Designation
Into the Future
National Trails System Act, Other Legal Authorities, and Legislative History
National Trails System
Purpose of the Comprehensive Plan
Comprehensive Planning Framework:
Legislative Authorities and Requirements for Planning

II. Planning and Management Process
Agency Responsibilities
Forest Service as Administering Agency,
Interagency Memorandum ‘of Understanding for National Scenic and Historic Trails
National Environmental Policy Act Requirements
Environmental Assessfhent
Public Involvement
Role of Volunteer Citizens in Planning, Development, Maintenance, and
Management, where appropriate
Advisory Council
Relationship to Other Plans and Policies
Federal Agency Plans
Forest Service and Bureau of Land Management Land Management Plans
National Park Service Foundation Documents and Management Plans
Other Area Plans
Other National Scenic and Historic Trails
Special Management Areas
Wilderness and Wild & Scenic Rivers
Project-level Planning for the Pacific Northwest National Scenic Trail
Forest Service Trails Policies and Strategies
FSM 2353

Page 1of4

EXHIBIT

NTSA = National Trails System Act

{tems in red bold are components of the Comprehensive Plan per
NTSA Section 5 (e)

ttems in red bold italics are specifically called out inthe NTSA as
matters on which the Secretary shall consult with the Advisory
Council

 

 

(Commented [BPB2]: NISA Se: 5{b), S{c) 22

 

{ Commented [BPB3]: NTSA Sec 5(c)

 

{ Commented [BPB4): NTSA Sec 5(a), 30 c |

{ Commented [BPBS]: NISA Sec 2c)

 

(Commented [BPBG]: NTSA se Sia)

 

(Commented [8PB7}: NISA Sec 7(0)2
DRAFT v.5, 11/21/17

Sustainable Recreation and Regional Recreation Strategies
Tribal, State, and Municipal Plans

I. Description of the Pacific Northwest National Scenic Trail Corridor
Nature and Purposes of the Pacific Northwest National Scenic Trall
Background for Nature and Purposes
Statement of Nature and Purposes
Pacific Northwest National Scenic Trail Route as Designated by Congress
Description of the Congressional Route
Regions of the Trail
Significant Resources
Natural
Scenic
Historic
Cultural
Socio-economic Environment
Regional Context
Gateway Communities
Public-Use Facilities and Visitor Services
Threats, Conflicting Uses, and Management Challenges

Future Adjustments ofthe Congressionally-designated Pacific Northwest National Scenic Trail

Route
Authority and Process for Adjustments of the Route
Definition of Substantial / Non-substantial Relocations
Protocol for Temporary and Emergency Reroutes

Key Resources / Issues to be Addressed through Future Changes to the Route

Maximum Outdoor Recreation Potential

Conservation and enjoyment of Nationally Significant Resources
Multiple-Use Management and Concerns for Other Resources

Non-motorized Route
impacts to Private Lands
Sustainable Recreation and Budget Context
Congressional, Interim, and Future Routes
Connecting or Side Trails
Selection of Pacific Northwest National Scenic Trail Corridor Rights-of-Way
Background for Corridor Rights-of-Way
Description of the Corridor Rights-of-Way

IV. Trail Administration and Management

Legislative Authorities and Requirements for Administration and Management

Goals and Objectives
Nature and Purposes

Page 2of 4

 

| Commented [BPB8]: NTSA Sec 7(c)

 

 

[ Commented [BPB9): NTSA Sec 5(a), 30

 

 

| Commented [BPB10): NTSA Sec 3(a), 2

 

{ Commented [BPB11]: NTSA Sec 7c)

(Commented [BPB12]: NISASec7(b)

(Commented [BPB13]}: NTSA’Sec 3(0), 2

 

_ {Commented [BPB14]: NTSA Sec 7(c)

Commented [BPB15]: NTSA Sec 7(a)2_

[Commented [BPB16]: NTSA Sec 3{a),¢

| Commented [BPB17): NTSASec7(a)2
Primary Trail Uses
Desired Conditions
Trail Experience
Outcomes and Benefits
Policies and Direction
Rights-of-Way
Publication in the Federal Register
Establishing Boundary Legal Description
Overlap with Other Congressionally Designated Areas
Other National Scenic and Historie Trails
Wilderness and Wild & Scenic Rivers
National Recreation Areas’
Rights-of-Way on Non-Federal Lands
Willing-Seller Acquisition
Easements
Donations :
Cooperation and Agreements
Permits q
Areas Where Backcountry Permits are Required
Administration and Coordination of Permits
Passes and Fees
Health and Safety.
“Hazards
Emergency Communications and Coordination
Education, Interpretation, and Other Visitor Services
Promoting Trail Access and Volunteer Citizen Stewardship
Gateway Communities and Lo¢al Trail Systems
Volunteer Citizensiend Non-Governmental Organizations
Diversity and inclusiveness
Accessibility
Youth
Process and Criteria for Consideration of Other Uses
Roles and Responsibilities for Administration and Management
Administering Agency
Managing Agencies
Non-Federal Landowners
Recreational Use Liability
Non-Governmental Organizations

V. Trail Development, Protection, and Maintenance
Trail Development and Maintenance
Trail and Facility Standards

DRAFT v.5, 11/21/17

Page 3of 4

 

[ Commented [BPB18): NTSA Sec 71i}

 

 

| Commented [BPB19): NTSA Sec 7(a) 2

 

 

| Commented (BPB20): NTSA Sec 7{a) 2
| Commented [BPB24}: NTSA Sec 5(a) 30D
{ Commented [BPB22]: NTSA Sec 7(k)

 

| Commented (BPB23): NTSA Sec 7(d), (e)

 

| Commented [BPB24): NTSA Sec Tic}

 

[ Commented [BPB25): NTSA Sec 11(a)1

 

| Commented [BPB26}: NTSA Sec 7(c)

 

{ Commented [BPB27): NTSA Sec 7(a) 1A
[ Commented (BPB28): NTSA Sec 7(i)

a
DRAFT v.5, 11/21/17

General Trail Standards and Development Guidelines
General Facility Development Guidelines
Standards for the Erection and Maintenance of Markers Along the Trail
Maintenance
Agency Responsibilities and Resources
Volunteer Citizen Involvement
Partnerships and Agreements for Trail Maintenance
Liability for Partner and Volunteer Involvement in Trail Maintenance
Treatment of Connecting or Side Trails ‘
Resource Protection and Management
Trail Protection Plan
Objectives and Practices ‘
Identification of Resources to Be Preserved
Natural
Historical,
Cultural
Recreation
Visual Resource Management
Other Resources
Carrying Capacity ¥ z
Plan for.lmplementation of Carrying Capacity

VI. Implementation
Priority Actions }
Land A¢quisition Plan by Fiscal Year
‘Priority Site-Specific Tralland Facility Development Projects
Protection Plan for Lands Not to be Acquired
‘Anticipated Necessary Cooperative Agreements
Sign Plan
Estimated Costs —
Sources of Funding
Cooperative Agreements.
Existing —
Anticipated
Adaptive Management
Research Needs ;
Monitoring and Evaluation
Collaboration and Public Involvement

References and Index

Appendices
Page 4of4

 

Commented [BPB29]: NTSA Sec 7(c)

[Commented [BPB30]: NTSA Sec 11(b).(c)

 

[ Commented [BPB34]: NTSA Sec. 7 (h)
